        Case 1:18-cv-00486-WKS Document 60 Filed 03/31/21 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                                 FOR THE
                      WESTERN DISTRICT OF NEW YORK

JAMES J. WOELFLE,                   )
                                    )
     Plaintiff,                     )
                                    )
     v.                             )    Case No. 1:18-cv-486
                                    )
BLACK & DECKER (U.S.), INC.,        )
individually and d/b/a              )
DEWALT INDUSTRIAL TOOL CO.,         )
                                    )
     Defendant.                     )

                             OPINION AND ORDER

     Plaintiff James Woelfle brings this lawsuit alleging

injuries resulting from his use of a miter saw.           Currently

before the Court is Defendant Black & Decker’s motion to compel

certain discovery.      For the reasons set forth below, the motion

is granted in part and denied in part.         The parties shall bear

their own costs with respect to the motion.

I.   Factual Background

     Woelfle filed an Amended Complaint on April 2, 2019,

asserting causes of action for negligence, breach of express and

implied warranties, strict product liability, and failure to

warn.     His claims arise out of an allegation that, on or about

December 13, 2017, he was using a DEWALT 12-inch double bevel

compound miter saw when the saw malfunctioned and caused him

injuries.     The parties have engaged in discovery, and Black &

Decker now moves to compel the production of five categories of
      Case 1:18-cv-00486-WKS Document 60 Filed 03/31/21 Page 2 of 11



information: (1) photographs and videos of the saw, the scene,

and “other instrumentalities”; (2) a complete response to its

Request for Admissions; (3) HIPAA authorization for unredacted

pharmaceutical records for at least 5 years prior to the

incident and continuing through trial; (4) authorization to

obtain employment records; and (5) authorization to obtain

collateral source information.      A sixth category, relating the

Black & Decker’s Second Request for Production, has reportedly

been resolved.    ECF No. 57 (letter from counsel regarding

resolution).

II.   Photographs and Videos of the Saw and Accident Scene

      Plaintiff’s Rule 26 disclosure contains a medical

(ambulance) record stating that Plaintiff “turned into” the saw

“while taking a panoramic photo” of his workshop.         Defendant

previously requested production of photographs or videos of the

scene, and now asks the Court to compel production of any

additional photographs or videos not already produced.

Plaintiff submits that he has disclosed 14 photographs of the

subject saw, spindles, stairway, and his injuries, and that

there is no panoramic photograph as described in the ambulance

report.    Certain images have been withheld on the basis of work

product or attorney-client privilege, including photos taken by

Plaintiff’s attorney or by Plaintiff himself at counsel’s

request.    Privilege logs have been provided.

                                    2
     Case 1:18-cv-00486-WKS Document 60 Filed 03/31/21 Page 3 of 11



     Defendant argues that Plaintiff’s privilege logs do not

comply with the Local Rules, specifically Local Rule 26(d).           The

Local Rule requires a privilege log to identify the type of

document; the general subject matter; the date the document was

created; other information needed to identify the document in

the event of a subpoena, including the author or creator of the

document; the location of the document; and any recipients.

L.R. 26(d)(1)(B)(i).   Plaintiff’s privilege log provides a

description of each photo or video, the creator, the reason for

withholding, and the address at which the item is held.         With

respect to the date, the log states “pre-suit in anticipation of

litigation.”   ECF No. 51 at 9.    While Plaintiff argues that the

cited Local Rule applies only to documents and not to visual

images, this district has required similar privilege log

information be provided for photographs.       See Fingerhut ex rel.

Fingerhut v. Chautauqua Inst. Corp., No. 07-CV-502-JTC, 2013 WL

5923269, at *3 (W.D.N.Y. Oct. 31, 2013).

     Defendant’s motion centers on a document that it believes

is missing: the panoramic photo or video that, according to the

ambulance report, was taken immediately before the alleged

accident.   Plaintiff contends that no such photo or video

exists, and the Court cannot compel the production of an item

that does not exist.   Defendant’s effort to access all other

photos or video based upon the alleged shortcomings in the

                                   3
     Case 1:18-cv-00486-WKS Document 60 Filed 03/31/21 Page 4 of 11



privilege log is misplaced.    The privilege logs at issue

substantially comply with the Local Rules, although the dates on

which the photographs were taken and the subject matter of the

photographs would assist the Court and the parties in assessing

the validity of the alleged privileges.      The privilege logs must

be amended accordingly.    If, after amendment, Defendant wishes

to challenge the assertion of privileges it may do so in a

separate motion.   The Court will not, however, compel the

production of privileged information on the basis of the alleged

shortcomings in the privilege logs.      See Essex Ins. Co. v.

Interstate Fire & Safety Equip. Co./Interstate Fire & Safety

Cleaning Co., 263 F.R.D. 72, 76 (D. Conn. 2009) (citing

authority for the proposition that while failure to provide a

privilege log in a timely manner may result in waiver, only

flagrant violations require such an outcome).       The motion to

compel on this issue is denied.

III. Requests for Admission

     In the course of discovery, Plaintiff’s expert Les Winter

reportedly revealed that he altered the saw.       The revelation led

Defendant to propound a series of requests for admissions with

respect to the saw’s chain of custody.      In response to several

of those requests Plaintiff offered general objections,

essentially claiming: (1) attorney client/work product

protection; (2) that the request requires explanation rather

                                   4
     Case 1:18-cv-00486-WKS Document 60 Filed 03/31/21 Page 5 of 11



than an admission and is overly broad; and (3) that the request

does not relate to facts, the application of law to facts, or

the genuineness of a document.     Defendant argues that over

twenty of Plaintiff’s responses, many of which refer to the

general objections, are insufficient.

     As the United States District Court for the District of

Connecticut recently noted,

     [T]he purpose of a request for admission is not to
     discover information, but rather, to facilitate
     resolution on the merits by narrowing the issues at
     trial where the parties unambiguously agree. Unlike
     interrogatories, depositions and document demands,
     requests for admission are neither discovery device[s]
     nor substitutions for such devices.   The sole purpose
     of requests for admission under Rule 36 is to
     streamline the presentation of evidence at trial.

Vernon Horn v. City of New Haven, No. 3:18 CV 1502 (RNC), 2021

WL 805504, at *4 (D. Conn. Mar. 2, 2021) (citations and

quotation marks omitted).    Requests for admission “‘presuppose

that the party proceeding under Rule 36 knows the facts or has

the document and merely wishes its opponent to concede their

genuineness.’”   Pasternak v. Dow Kim, No. 10-CV-5045 (LTS)

(JLC), 2011 WL 4552389, at *5 (S.D.N.Y. Sept. 28, 2011) (quoting

8B, Wright, Miller & Marcus, Federal Practice and Procedure, §

2253 at 324).

     In this case, Defendant first asks Plaintiff to admit that

the saw remained in his custody or control, or that of his

agents, until it was made available to Defendant’s counsel.

                                   5
     Case 1:18-cv-00486-WKS Document 60 Filed 03/31/21 Page 6 of 11



Plaintiff argues that custody or control is a term of art and

cannot be fairly answered in an admission or denial.        The Court

agrees that the question is subject to nuance, and notes that

Plaintiff was asked about chain of custody at his deposition.

As there is no indication that the parties unambiguously agree

about chain of custody, the Court will not compel further

responses to Requests 1-3.

     Requests 4 and 5 ask for an admission that no modifications

were made to the saw.   The term “modification” is not defined,

and is too vague to be the subject of an admission or denial.

Accordingly, the Court will not compel additional responses to

those Requests.

     Requests 6 and 11 ask Plaintiff to admit that his attorneys

arranged for the saw to be delivered to an evidence storage

company and then made available for inspection.        Plaintiff

asserts the three general objections, and argues that any

responses would violate attorney-client privilege and the work

product doctrine.   It is not clear how the general objections

apply, as the Requests are specific and do not ask for attorney-

client communications or attorney thought processes.        They

instead ask Plaintiff to confirm limited and specific

authorizations made by his attorneys regarding movement of, and

access to, the saw.   The responses shall therefore be

supplemented.

                                   6
      Case 1:18-cv-00486-WKS Document 60 Filed 03/31/21 Page 7 of 11



      Request 12 asks Plaintiff to admit that the saw was first

made available to his expert, Les Winter.        It is not clear from

the request whether “first made available” is in relation to

counsel, other experts, or Defendant.       The Court will not compel

an additional response to that Request.

      Request 13 asks Plaintiff to admit that when Les Winter

inspected the saw, it was “in the same condition” as at the time

of the accident.    Defendant appears to be asking whether any

alterations were made prior to Winter’s inspection, but its

reference to the saw’s “condition” is unclear.        This same lack

of clarity arises in Requests 16-18, and the Court will not

require supplemental responses.

      Requests 22-26 are more specific.      Those items ask

Plaintiff to essentially admit that Winter modified the saw both

before and after certain events, including the time of the

accident (modified after) and Defendant’s subsequent inspection

(modified before).    It is not clear how the general objections

apply, and Plaintiff shall supplement his responses to those

Requests.

IV.   Pharmacy Records

      Defendant submits that on the date of the accident,

Plaintiff tested positive for cocaine and Benzodiazepine.

Defendant sought an authorization to obtain Plaintiff’s pharmacy

records, and Plaintiff offered a list of records post-dating the

                                    7
     Case 1:18-cv-00486-WKS Document 60 Filed 03/31/21 Page 8 of 11



accident.   Those records did not show a prescription for

Benzodiazepine.   Defendants now seek unlimited access to

Plaintiff’s pharmaceutical records for the five years prior to

the accident.   Plaintiff objects to the request as overly broad

and as violating the physician-patient privilege.

     Defendant argues that its request is material and relevant

to whether Plaintiff was operating machinery while taking

narcotics without a prescription, as well as whether Plaintiff

had failed to take medications that were prescribed.        Defendant

further contends that Plaintiff’s medications are relevant to

his overall medical condition, which is in turn relevant to his

claims for pain and suffering and loss of enjoyment of life.

Plaintiff counters that “unrelated illnesses and treatment” are

not discoverable.

     The most relevant fact at issue is Plaintiff’s toxicology

report.   Whether a medication was taken with or without a

prescription is immaterial to whether the drug impacted

Plaintiff’s condition at the time of the accident.        With regard

to Plaintiff’s overall medical condition, the parties have not

fully briefed whether Plaintiff’s full medical records,

including any prescribed drugs, are open for discovery in light

of the nature of his claims.     Based upon the limited briefing

provided here, the Court finds that five-year access to

Plaintiff’s pharmaceutical records is not warranted.

                                   8
        Case 1:18-cv-00486-WKS Document 60 Filed 03/31/21 Page 9 of 11



V.     Employment Records

       Defendant seeks unrestricted access to Plaintiff’s

employment records for the 10 years prior to the date of the

incident.     To justify this request, Defendant argues that

employment records are relevant to Plaintiff’s claim for lost

future earnings, and that disciplinary records are relevant to

Plaintiff’s employability.       Defendant also contends that work

records will likely provide relevant information relating to

Plaintiff’s experience with wood-working tools, including miter

saws.

     Plaintiff has made an effort to resolve this issue by

providing defendant with 10 years of employment authorizations

limited to the date of hire, the termination date, and wage and

benefit information.      In response, Defendant argues that dates

of unemployment must also be provided.         Those dates appear to be

implied, however, by Plaintiff’s termination dates and

subsequent dates of rehire.

       Disciplinary records will not be compelled, as their

production will likely be more prejudicial than probative to the

central issues in this case.        With respect to Plaintiff’s

experience with miter saws, unrestricted access to employment

records is an overly-broad attempt to access such narrow

information, which may be easily accessed through questions,

either written or oral, directed to Plaintiff himself.            The

                                      9
      Case 1:18-cv-00486-WKS Document 60 Filed 03/31/21 Page 10 of 11



motion to compel additional employment authorizations is

therefore denied.

VI.   Collateral Source Information

      Defendant moves the Court to compel authorizations for

records from collateral sources, including insurers

POMCO/MagnaCare Insurance and RMSCO, as well as disability

applications to, or payments from, the Social Security

Administration.    In response to the motion, Plaintiff served

Defendant with authorizations for MagnaCare, RMSCO and POMCO for

payment records related to his left upper extremity.          Defendant

contends that the production is insufficient and seeks access to

Plaintiff’s health care insurance applications, arguing that a

health-related rejection of insurance could lead to evidence

relating to Plaintiff’s overall health and, correspondingly, his

future life expectancy and future lost earnings.         Defendant

seeks unlimited access to collateral source records for the same

reason.

      As discussed above, the parties have not fully briefed

whether Plaintiff’s entire medical history is the proper subject

of discovery.    The Court declines to compel unlimited access to

collateral source records for the same reason that it will not

compel production of complete medical and/or pharmaceutical

records at this time.     The motion to compel additional

collateral source information is therefore denied.

                                    10
     Case 1:18-cv-00486-WKS Document 60 Filed 03/31/21 Page 11 of 11



VII. Conclusion

     As set forth above, Defendant Black & Decker’s motion to

compel (ECF No. 44) is granted in part and denied in part.             The

parties shall bear their own costs with respect to the motion.

     DATED at Burlington, in the District of Vermont, this 30th

of March, 2021.

                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 U.S. District Court Judge




                                   11
